Case 2:16-cv-06983-GRB-SIL Document 73 Filed 03/04/19 Page 1 of 2 PagelD #: 1202

S LAW OFFICES OF
LOUIS D. STOBER, JR., L.L.C.

98 FRONT STREET
MINEOLA, NEW YoRK 11501

 

Louts D. STOBER, JR WEBSITE: WWW.STOBERLAW.COM
TEL: (516) 742-6546
FAX: (516) 742-8603*
ALYSSA F. BOMZEF * NOT FOR SERVICE OF PROCESS
JASON P. MANSMANN
ANTHONY P. GIUSTINO?

? OF COUNSEL
FADMITTED IN NY & NJ

March 4, 2019,

VIA ECF

Honorable Arthur D. Spatt, U.S. District Judge, E.D.N.Y.
U.S. District Court, E.D.N.Y.

100 Federal Plaza

Central Islip, NY 11722

Re: Ron Gurrieri, et al. v. County of Nassau
Docket No.: 16-CV-6983 (ADS)(SIL)

Dear Judge Spatt,

Please allow this letter to serve as notification to restore Plaintiffs’ Motion to
Proceed as a Collective Action (Docket Entry 8, 14, 18, 19) to the active calendar. On
February 27, 2019, the parties had a status conference on the above mentioned matter
before Magistrate Judge Locke. At the status conference, Magistrate Judge Locke informed
the parties that Plaintiffs’ Motion to Proceed as a Collective Action was not currently on
the active calendar.

The parties previously submitted the fully-briefed Collective Action motion
(Docket Entry 8, 14, 18, 19). However, the motion was held in abeyance due to Plaintiffs
seeking leave to file a late notice of claim in state court for Plaintiffs’ New York Labor
Law claims. On December 27, 2017, and December 29, 2017, Plaintiffs submitted letters
to Judge Spatt and Magistrate Judge Locke requesting that Plaintiffs’ federal claims be
reactivated and for Plaintiffs’ Motion to Proceed as a Collective Action be reactivated as
well, due to the delay by the state court to render a decision on whether Plaintiffs would be
granted leave to file a late notice of claim for the New York Labor Law claims. (Docket
Entry 31, 32). Following a decision by Judge Mahon in Nassau Supreme, which deemed
Plaintiffs’ Notice of Claim timely filed nunc pro tunc, Plaintiffs once again wrote to the

   

MEANS
2018
Manindale-Hubbelt
Case 2:16-cv-06983-GRB-SIL Document 73 Filed 03/04/19 Page 2 of 2 PagelD #: 1203

L

1 LAW OFFICES OF
[=p LOUIS D. STOBER, JR. L.L.C.

Court by letter, dated April 12, 2018, seeking to reactive all of Plaintiffs’ claims in this
Court. (Docket Entry 35).

 

Now that the state court action has been decided and the above action has been
reactivated, we respectfully request that Plaintiffs’ Motion to Proceed as a Collective
Action be reactivated and restored to the active calendar. Plaintiffs are hopeful that a

decision on the Motion to Proceed as a Collective Action will encourage the parties to
engage in meaningful settlement discussions.

Should you have any questions, please feel free to contact the undersigned.

Very truly yours,
Louis D. Stober, Jr.
Louis D. Stober, Jr., Esq. (LS-9318)

Cc: Deanna Panico, Esq.
Bee, Ready, Fishbein, Hatter & Donovan, L.L.P.
